Citation Nr: 1422340	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-11 907 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a left knee disability, claimed as chondromalacia.

4.  Entitlement to service connection for a right knee disability, claimed as chondromalacia.

5.  Entitlement to service connection for osteoarthritis.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for migraines, to include as secondary to hypertension.
REPRESENTATION

Appellant represented by:  National Association for Black Veterans Inc.	


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to April 1988, with additional service in the Army National Guard.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia in July 2007, that denied service connection for a bilateral knee disability, migraine headaches, osteoarthritis, hypertension, and PTSD with depression; and Columbia, South Carolina, in March 2009, that denied service connection for sleep apnea.

In a May 2010 substantive appeal, the Veteran requested a Travel Board hearing at the RO.  However, in a subsequent statement received in August 2011, the Veteran withdrew that request.  Accordingly, the Veteran's request for a hearing before the Board is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).  The Board remanded the Veteran's claims for additional development in October 2011.  


FINDINGS OF FACT

1.  The Veteran does not have sleep apnea that is related to active service.

2.  The Veteran does not have a left knee disability that is related to active service.

3.  The Veteran does not have a right knee disability that is related to active service.

4.  The Veteran does not have osteoarthritis that is related to active service.

5.  The Veteran does not have hypertension that is related to active service.

6.  The Veteran does not have migraines that are related to active service.


CONCLUSIONS OF LAW

1.  The Veteran does not have sleep apnea that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The Veteran does not have a left knee disability that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The Veteran does not have a right knee disability that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

4.  The Veteran does not have osteoarthritis that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

5.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

6.  The Veteran does not have migraines that are the result of disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claims.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claims, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in February 2005, May 2006, August 2006, February 2007, November 2008, May 2012, June 2012, November 2012, February 2013, May 2013, and August 2013.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002)

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases including arthritis and hypertension, may be presumed to have been incurred during service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Sleep Apnea

The Veteran contends that she has sleep apnea related to active duty service.  

The Veteran's service medical records are silent for any complaints, findings, or treatment for sleep apnea or symptoms related to sleep apnea.  

VA outpatient treatment reports show that that the Veteran underwent a sleep study in March 2009 and was diagnosed with obstructive sleep apnea.  

Associated with the claims file are records from the Social Security Administration (SSA) which variously show that the Veteran was in receipt of SSA disability benefits for primary diagnoses of essential hypertension and cerebrovascular disease and secondary diagnoses of various psychiatric disorders.  Medical records associated with the SSA decision are duplicative of the VA outpatient treatment reports noted above with the exception of some private treatment records unrelated to sleep apnea.  

At a September 2013 VA examination, the Veteran was diagnosed with obstructive sleep apnea.  The examiner indicated that the diagnosis dated to 2009.  Following a review of the claims file and interview and clinical evaluation of the Veteran, the examiner opined that the Veteran's sleep apnea was less likely than not caused by or as a result of the Veteran active duty service.  The examiner's rationale was based on a review of the claims file, clinical experience, and medical literature.  The examiner indicated that the Veteran's sleep apnea symptoms had their onset eighteen or nineteen years after the Veteran left service and a diagnosis twenty years after the Veteran left service.  The examiner noted that there was no objective evidence of sleep apnea during service or shortly after service.

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for sleep apnea.

The Board finds that the preponderance of the competent evidence is against a finding of a relationship of the Veteran's claimed sleep apnea and her period of active service or National Guard duty service.  The Board notes that the September 2013 VA examiner opined that it was less likely than not that sleep apnea was caused or aggravated by service.  The examiner included a rationale for the opinion.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that the Veteran's claimed sleep apnea is related to any period of service. 

Although the Veteran contends that she has sleep apnea related to her active service, she has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of the claimed sleep apnea because those matters require medical expertise. 38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, her statements regarding sleep apnea being related to service are not competent as she is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for sleep apnea, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).
  
Left and Right Knee Disabilities

The Veteran claims that she has a bilateral knee disability related to service.  

The Veteran's service medical records show that the Veteran was seen for reports of bilateral knee pain on numerous occasions during service.  The Veteran was diagnosed with chondromalacia patella of the bilateral knees in March 1985.  The Veteran underwent physical therapy for her knees in May 1985 and was placed on physical profiles on several occasions.  The Veteran was diagnosed with patellofemoral syndrome in October 1985.  In December 1985, the Veteran was seen for complaints of chronic knee pain for one and a half years.  X-rays were reported to be normal at that time.  

VA outpatient treatment reports show a diagnosis of chondromalacia in July 1997.  A May 2009 magnetic resonance imaging (MRI) of the knees indicated moderate degenerative joint disease in the patellofemoral joints and mild to moderate degenerative joint disease in the weight bearing area.  

Associated with the claims file are records from the SSA which variously show that the Veteran was in receipt of SSA disability benefits for primary diagnoses of essential hypertension and cerebrovascular disease and secondary diagnoses of various psychiatric disorders.  Medical records associated with the SSA decision are duplicative of the VA outpatient treatment reports noted above with the exception of some private treatment records unrelated to the knees.  

At a September 2013 VA examination, following a review of the claims file and clinical evaluation of the Veteran, the examiner diagnosed the Veteran with degenerative joint disease of the bilateral knees.  The Veteran reported that lifting heavy weights in service caused pain in her knees for which she was seen.  She stated that x-rays were normal and she underwent a course of physical therapy in service.  She reported knee pain since service which increased in severity in 2003.  She was ultimately diagnosed with arthritis in 2005.  The examiner opined that it was less likely than not that a bilateral knee disability was caused or aggravated by service.  The examiner noted that the Veteran was diagnosed with patellofemoral pain syndrome in service and treated with physical therapy and medication.  The examiner noted that the Veteran's knees were normal at her discharge from service and very minimal degenerative changes were noted in September 2005, sixteen years after the Veteran left service.  The examiner noted that subsequent x-rays were consistent with the natural aging process and a nexus to service could not be made.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a bilateral knee disability.  

The Board finds that the preponderance of the competent evidence is against a finding of a relationship of the Veteran's claimed bilateral knee disability and her period of active service or active training.  The Board notes that the November 2013 VA examiner opined that it was less likely than not that a bilateral knee disability was caused or aggravated by service.  The examiner included a rationale for the opinion.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that the Veteran's claimed bilateral knee disability is related to her period of service.  Additionally, arthritis was not diagnosed within one year of the Veteran's separation from service.  38 C.F.R. § 3.307, 3.309 (2013).  

Although the Veteran contends that she has a bilateral knee disability related to her active service, she has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of the claimed bilateral knee disability because those matters require medical expertise. 38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, her statements regarding her bilateral knee disability being related to service are not competent as she is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral knee disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

Osteoarthritis

The Veteran claims that she has osteoarthritis related to service.  

The Veteran's service medical records do not show any complaints, findings, or treatment for osteoarthritis of any joint.  

VA outpatient treatment reports show that he Veteran reported pain in the calves and shins in November 2005 but no abnormalities were noted on examination or X-rays.  A July 2011 MRI of the lumbar spine revealed mild disc desiccation and degeneration seen at L4-5 and T12-S1.    

Associated with the claims file are records from the SSA which variously show that the Veteran was in receipt of SSA disability benefits for primary diagnoses of essential hypertension and cerebrovascular disease and secondary diagnoses of various psychiatric disorders.  Medical records associated with the SSA decision are duplicative of the VA outpatient treatment reports noted above with the exception of some private treatment records unrelated to osteoarthritis.  

At a September 2013 VA examination, the Veteran reported that she developed back pain during service with lifting heavy weights.  She noted that x-rays were normal and she was treated with physical therapy.  Following service, in 2010, the Veteran reported that her back pain started again and a year later she was diagnosed with arthritis.  Following a review of the claims file, interview of the Veteran and clinical evaluation of the Veteran, the examiner diagnosed degenerative disc disease of the thoracic and lumbar spine and opined that it was less likely than not related to active duty service or active duty training.  The examiner noted that the Veteran did not report back trouble until 2010 and was subsequently diagnosed with mild degenerative disc disease of T11-L1, L4-5.  A July 2011 MRI of the lumbar spine indicated that the Veteran's lumbar spine condition was consistent with the aging process.  The examiner concluded that a nexus to service could not be made.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for osteoarthritis.  Arthritis is shown in the knee sand the back.  The Board has already addressed the claim for service connection for the knees above.  The Board finds that the evidence does not show that any arthritis of the back is related to service.

The Board finds that the preponderance of the competent evidence is against a finding of a relationship of the Veteran's claimed osteoarthritis and her period of active service or active training.  The Board notes that the September 2013 VA examiner opined that it was less likely than not that osteoarthritis was caused or aggravated by service.  The examiner included a rationale for the opinion.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that the Veteran's claimed osteoarthritis is related to service. 

Although the Veteran contends that she has osteoarthritis related to her active service, she has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of the claimed osteoarthritis because those matters require medical expertise. 38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995). Therefore, her statements regarding her sleep apnea being related to service are not competent as she is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for osteoarthritis, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

Hypertension

The Veteran claims that she has hypertension related to service.  

The Veteran's service medical records do not show any complaints, findings, or treatment for hypertension or elevated blood pressure readings.  

VA outpatient treatment reports show a diagnosis of hypertension in July 1997.

Associated with the claims file are records from the SSA which variously show that the Veteran was in receipt of SSA disability benefits for primary diagnoses of essential hypertension and cerebrovascular disease and secondary diagnoses of various psychiatric disorders.  Medical records associated with the SSA decision are duplicative of the VA outpatient treatment reports noted above with the exception of some private treatment records unrelated to hypertension.  

At a September 2013 VA examination, following a review of the medical record and clinical evaluation of the Veteran, the examiner diagnosed hypertension and opined that it was less likely than not related to a period of active service or active duty training.  The examiner's rationale was based on a review of the service medical records, medical literature, and clinical experience.  The examiner noted that the Veteran's post-service medical records showed a diagnosis of hypertension in 2005 and the service medical records showed normal blood pressure readings during service and no diagnosis of hypertension during service.  The examiner concluded that there was no objective evidence of hypertension during service or shortly thereafter.

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for hypertension.

The Board finds that the preponderance of the competent evidence is against a finding of a relationship of the Veteran's claimed hypertension and her period of active service or active training.  The Board notes that the September 2013 VA examiner opined that it was less likely than not that hypertension was caused or aggravated by service.  The examiner included a rationale for the opinion.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that the Veteran's claimed hypertension is related to her period of service.  Moreover, hypertension was not diagnosed within one year of the Veteran's separation from service.  38 C.F.R. § 3.307, 3.309 (2013).

Although the Veteran contends that she has hypertension related to her active service, she has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of the claimed hypertension because those matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, her statements regarding her hypertension being related to service are not competent as she is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).



Migraines

The Veteran claims that she has migraines related to service or to nonservice-connected hypertension.  

Service connection can also be warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's service medical records show that the Veteran reported headaches in April 1985.

VA outpatient treatment reports show a diagnosis of an occasional headache in January 2005.  The Veteran indicated that she was hit over the head with a pipe in August 2004 and that she had problems with migraine headaches as a result.  A November 2005 report indicates that the Veteran's headaches might be secondary to high blood pressure.  

Associated with the claims file are records from the SSA which variously show that the Veteran was in receipt of SSA disability benefits for primary diagnoses of essential hypertension and cerebrovascular disease and secondary diagnoses of various psychiatric disorders.  Medical records associated with the SSA decision are duplicative of the VA outpatient treatment reports noted above with the exception of some private treatment records unrelated to migraines.  

At a September 2013 VA examination, following a review of the claims file and clinical evaluation of the Veteran, the examiner diagnosed migraines without aura.  The examiner opined that it was less likely than not that the Veteran's migraines were caused by or as a result of service.  The examiner noted that the Veteran was treated for an isolated instance of transient headaches on one occasion during service in April 1985 and the examiner noted that the Veteran denied headaches on a report of medical history form dated in November 1989 and a clinical evaluation was normal at her entrance examination dated in November 1989.  The examiner concluded that there was no evidence of headaches since service or shortly thereafter.  Further, the examiner noted that the first objective evidence of headaches following service was at VA in 2005, fifteen or sixteen years after service.   

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for migraines.

As an initial matter, the Board notes that the Veteran claims that her headaches are secondary to hypertension.  However, service connection for hypertension has not been granted.  As the Veteran is not in receipt of service connection for hypertension, service connection for headaches may not be granted as secondary to hypertension because hypertension is not a service-connected disability.  Where the claimed primary disability is not service-connected, secondary service connection cannot be granted.  38 C.F.R. § 3.310 (2013).

With regard to direct service connection, the Board finds that the preponderance of the competent evidence is against a finding of a relationship of the Veteran's claimed migraines and her period of active service or active training.  The Board notes that the September 2013 VA examiner opined that it was less likely than not that migraines were caused or aggravated by service.  The examiner included a rationale for the opinion.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that the Veteran's claimed migraines are related to her period of service. 

Although the Veteran contends that she has migraines related to her active service, she has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of the claimed migraines because those matters require medical expertise. 38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, her statements regarding her migraines being related to service are not competent as she is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for migraines, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a left knee disability, claimed as chondromalacia is denied.

Entitlement to service connection for a right knee disability, claimed as chondromalacia is denied.

Entitlement to service connection for osteoarthritis is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for migraines, to include as secondary to nonservice-connected hypertension is denied.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the claim for service connection for a psychiatric disability can be made.  

The Veteran's claim was previously remanded in order to obtain a VA examination with etiology opinion.  

At a September 2013 VA examination, the examiner noted that the Veteran had a diagnosis of depression for which she was treated at VA.  However, the examiner did not offer any opinion as to whether depression was related to service.  Additionally, the examiner did not provide an opinion as to whether any of the Veteran's psychiatric disorders pre-existed service and if so, whether any disorder underwent a permanent increase in severity.  The examiner diagnosed PTSD and opined that it was unrelated to service.  

A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).   If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that the examination is an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, another VA examination should be scheduled.  

VA outpatient treatment reports dated through January 2014 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any treatment records dated after January 2014 should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports dated since January 2014.

2.  Schedule a VA examination with a psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disability, including depression and PTSD.  The examiner should review the claims file and should note that review in the report.  The examiner should specifically attempt to reconcile and discuss the opinion with all other opinions of record, including the March 2005 VA diagnosis and the September 2013 VA opinion.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following opinions:

(a) Diagnose all current psychiatric disorders and provide a full multiaxial diagnosis pursuant to DSM-IV.  The examiner should specifically state whether or not a diagnosis of PTSD is appropriate and should state whether or not each criterion for a diagnosis of PTSD pursuant to DSM-IV is met.

(b) For each psychiatric disorder diagnosed, to specifically include depression and PTSD, the examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that each psychiatric disorder was incurred in or is due to or the result of any period of the Veteran's active service or active duty training or was present during service.  The examiner must consider the Veteran's statements regarding the incurrence of a psychiatric disorder, and her statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c) Is there clear and unmistakable evidence that any psychiatric disorder pre-existed the Veteran's active service?

(d) If so, did any preexisting psychiatric disorder undergo a permanent increase in severity beyond the natural progression of the disease, during or as a result of service?  The examiner should specifically state whether any permanent increase in the underlying pathology was due to the natural progress of the disorder.

3.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


